In an action to foreclose a mortgage, the third-party defendants Michael J. Bode and Tom L. Moonis appeal from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated August 2, 2000, as denied their motion for summary judgment dismissing the third-party complaint insofar as asserted against them, and the plaintiff separately appeals from so much of the same order as denied its motion for summary judgment. By letter dated October 3, 2001, counsel for the third-party defendants-appellants notified this Court that they had reached a settlement with the third-party plaintiffs in February 2001, and that the appeal, which was scheduled to be on the calendar for October 19, 2001, was being withdrawn.
Ordered that the appeal by the third-party defendants Michael J. Bode and Tom L. Moonis is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the appeal by the plaintiff is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the third-party defendants-appellants, the defendants third-party plaintiffs-respondents, and/or their counsel are directed to show cause why an order should or should not be made and entered imposing such sanctions and/or costs, if any, against them pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by each filing an affirmation or affidavit on that issue in the office of the Clerk of this Court and serving one copy of the same on all parties to the appeal on or before January 14, 2002.
Section 670.2 (g) of the rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action is wholly or partially settled * * * the parties or their counsel shall immediately notify the court,” and “[a]ny attorney or party who, without good cause shown, fails to comply with the require*374ments of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct” (22 NYCRR 670.2 [g]).
The Clerk of this Court, or his designee, is directed to serve . counsel for the third-party defendants-appellants and the defendants third-party plaintiffs-respondents with a copy of this decision and order by regular mail. Santucci, J. P., S. Miller, Luciano and Smith, JJ., concur.